Opinion issued September 21, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00087-CV
                            ———————————
                      IN RE HYDROCHEM LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, HydroChem LLC, has filed a petition for writ of mandamus

challenging the trial court’s order compelling production of documents in response

to two production requests in the underlying case.1 We deny the petition.




1
      The underlying case is Nathen Bang v. HydroChem Industrial Cleaning LLC, et al.,
      cause number 2020-18662, pending in the 133rd District Court of Harris County,
      Texas, the Honorable Jaclanel McFarland presiding.
                                PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.




                                       2